11th Court of Appeals
Eastland, Texas
Opinion
 
Eric Edward Stinson
            Appellant
Vs.                  No. 11-05-00090-CR -- Appeal from Palo Pinto County
State of Texas
            Appellee
 
             This is an appeal from a judgment revoking community supervision.  Originally, the trial
court convicted Eric Edward Stinson, upon his plea of guilty, of the offense of burglary of a building
with intent to commit theft and assessed his punishment at confinement for 2 years in a state jail
facility and a $2,500 fine.  Pursuant to the plea bargain agreement, the trial court suspended the
imposition of the confinement portion of the sentence and placed appellant on community
supervision for 5 years.  After a hearing on the State’s motion to revoke, the trial court found the
allegations that appellant violated the terms and conditions of his community supervision to be true,
revoked his community supervision, and imposed a sentence of confinement in a state jail facility
for 2 years.  We affirm.
            Appellant’s court-appointed counsel has filed an amended motion to withdraw.  The motion
is supported by a brief in which counsel professionally and conscientiously examines the record and
applicable law and states that he has concluded that the appeal is frivolous.  Counsel has provided
appellant with a copy of the brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has not been filed.  Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d
503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516
S.W.2d 684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Eaden v.
State, 161 S.W.3d 173 (Tex.App. - Eastland 2005, no pet’n).
            Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.  
            The amended motion to withdraw is granted, and the judgment of the trial court is affirmed.
 
PER CURIAM
 
June 23, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.